Name: Commission Regulation (EEC) No 1530/78 of 30 June 1978 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 78 Official Journal of the European Communities No L 179 / 21 COMMISSION REGULATION (EEC) No 1530/78 of 30 June 1978 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 11 52/78 ('), and in particular Article 3c thereof, Whereas Regulation (EEC) No 516/77 introduced a system of production aid in respect of the products listed in Annex la thereto and obtained from fruit and vegetables harvested in the Community ; whereas the system is based on contracts between Community producers and processors ; Whereas , in order to assure steady supplies to the processing undertakings , such contracts should be concluded for a certain period ; whereas , however, in order to ensure that this arrangement is of maximum effectiveness the contracting parties should be allowed to increase, by way of an endorsement and within a certain limit , the quantities initially contracted for ; Whereas, in order to ensure the correct application of the system of aid , minimum standards should be laid down for the products covered by the contracts ; Whereas , in order to ensure the correct application of the system of aid , provision should be made for the agency designated by the Member State to make random checks of the weight and quality of the products delivered to the processing undertakings ; whereas the said agency should verify the stock accounts of these undertakings ; whereas these stock accounts must contain certain minimum information necessary for verifying the processing of the products covered by the contracts ; Whereas , in order that the validity of applications for production aid may be verified , the minimum particu ­ lars which must appear therein should be specified ; Whereas Article 3a (5) of Regulation (EEC) No 516/77 provides that if Community production potential is likely to cause a major imbalance between production and marketing possibilities, the granting of produc ­ tion aid may be limited to a specified quantity, account being taken of average production in the three years preceding the marketing year for which the aid is fixed ; whereas provisions should be adopted on the determination for each processor of the maximum quantity for which aid may be given if Article 3a ( 5) is applied ; Whereas, under Article 4 (2) of Council Regulation (EEC) No 1134/68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to ' the value of the unit of account used for the common agricultural policy ( 3 ), in respect of transactions under the common agricultural policy, the sums owed by a Member State or a duly authorized body, expressed in national currency and representing amounts fixed in units of account, are paid on the basis of the relation ­ ship between the unit of account and the national currency which obtained at the time when the transac ­ tion or part transaction was carried out ; Whereas , under Article 6 of Regulation (EEC) No 1134/68 , the time when a transaction is carried out is considered as being the date on which occurs the event, as defined by Community rules or, in the absence of and pending adoption of such rules, by the rules of the Member State concerned , on which the relevant sum becomes due and payable ; Whereas the amount of aid for tomato concentrates varies according to the type of market preparation this product receives ; whereas the final preparation of the product may be spread over a considerable period ; whereas the processor should therefore be permitted to delay his application for aid in respect of concen ­ trates whose market preparation is not yet complete ; Whereas the event in which production aid for processing products becomes due and payable occurs when processing is carried out ; whereas , since processing contracts are for a period of several months , it is difficult to determine the exact date on which each lot was processed ; whereas, therefore , in order to ensure uniform application of the system of production aid , the conversion rate obtaining at the end of the period specified for each product should be used for calculating the amount in national currency ; (&gt;) OJ No L 73 , 21 . 3 . 1977 , p . 1 . ( : ) OJ No L 144, 31 . 5 . 1978 , p . 1 . ( 3 ) OJ No L 188 , 1 . 8 . 1968 , p. I. No L 179 /22 Official Journal of the European Communities 1 . 7 . 78 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables,  30 September 1978 in respect of tomatoes,  31 August 1978 in k respect of peaches,  30 November 1978 in respect of dried plums (prunes d'Ente). For that marketing year, the endorsements may not relate to more than 40 % of the quantities initially specified in the contract .HAS ADOPTED THIS REGULATION : Article 2 A copy of each contract concluded and of any endorse ­ ment thereof shall be forwarded by the processor or his legally constituted group or association , before the date on which they are to take effect, to the agency designated by the Member State in which the raw materials are produced and to the agency of the Member State in which processing is to take place. Article 3 The raw materials delivered to the processor under the processing contracts, shall be of sound, genuine and merchantable quality and suitable for processing. Article 1 1 . Any contract referred to in Article 3a of Regula ­ tion (EEC) No 516/77, hereinafter called 'processing contracts', shall be concluded in writing between producers of their recognized groups or associations and processors or their legally constituted groups or associations . The processing contract may take the form of a supply contract between a producer and his recognized group or association . 2 . Processing contracts shall be concluded :  before 5 June in respect of tomatoes to be deliv ­ ered to the industry during the period 1 July to 15 November,  before 31 May in respect of peaches to be deliv ­ ered to the industry during the period 10 June to 30 September,  before 25 August in respect of dried plums (prunes d'Ente) to be delivered to the industry during the period 5 September to 31 December. However, for the 1978 /79 marketing year, contracts may be concluded until 31 July 1978 in respect of tomatoes, 31 July 1978 in respect of peaches, and 31 October 1978 in respect of dried plums (prunes d'Ente). 3 . During the periods referred to in paragraph 2, the contracting parties may decide to increase , by way of a written endorsement to the contract, the quanti ­ ties initially specified therein . Such endorsements shall be made not later than :  15 September in respect of tomatoes,  15 August in respect of peaches,  15 November in respect of dried plums (prunes d'Ente). However, for the 1978/79 marketing year, such endor ­ sements may not be made later than : Article 4 1 . The checks provided for in Article 3b (5) of Regulation (EEC) No 516/77 shall include for each of the periods referred to in Article 1 (2) :  verification that the quantities of raw materials delivered under the contracts have been processed,  verification that the products resulting from such processing comply with the applicable quality standards . 2 . The processing undertakings concerned shall keep stock accounts showing : (a) for each of the periods referred to in Article 1 (2) :  the consignments of raw materials bought and entering the undertaking each day, the consign ­ ments covered by processing contracts or endorsements and the numbers of any receipts which may be drawn up in respect of these consignments being shown spearately,  the weight of each consignment entering the undertaking and, in the case of consignments covered by the said contracts, the name and address of the other contracting party ; (b) the quantities of finished products obtained each day by processing the raw materials, the quantities obtained from the raw materials delivered under the processing contracts being shown separately. 1 . 7 . 78 Official Journal of the European Communities No L 179/23 3 . The agency designated by the Member State in which the processing takes place shall :  make random checks at the processing plant of the weight and quality of the' products delivered under the processing contracts ,  verify the stock records of each processing under ­ taking . Article 6 1 . In cases covered by Article 3a (5) of Regulation (EEC) No 516/77, the application for aid shall be supported by a statement of the average quantity produced by the undertaking in the three years preceding the marketing year for which the aid is fixed . 2 . Where the processor has been producing the product concerned for less than three years , his appli ­ cation for aid shall be supported by a statement, as appropriate, either of the average quantity produced in the last two years or of the quantity produced in the year preceding the marketing year in question . * 3 . Where processors have begun processing during the marketing year in question , the aid shall be limited to a quantity not exceeding a percentage , to be determined in accordance with the procedure laid down in Article 20 of Regulation (EEC) No 516/77 , of the total quantity for which the processors referred to in the preceding paragraphs may receive aid . The Member State concerned shall determine , within the limit of the percentage referred to above , the total quantity eligible for aid and shall allocate it fairly among the new processors . 4 . Where an undertaking decides not to process the produce concerned, the Member State shall allocate the quantity in respect of which the said undertaking could have received the aid , among the new proces ­ sors, in accordance with paragraph 3 . Any balance remaining shall be allocated fairly among the other processors . Article 5 1 . Within 90 days of the end of the processing oper ­ ations, the processor shall lodge the production aid application with the agency designated by the Member State in which the processing was carried out . However, for prunes produced from dried plums (prunes d'Ente) the processor may make two applica ­ tions for each marketing year, the first for products produced up to 31 December and the second for those produced after that date . 2 . The application for aid shall include : (a ) the name and address of the applicant ; (b) a statement of the quantities of raw materials , which broken down by processing contract or endorsement, meet the conditions referred to in Article 3 and which were delivered under each such contract or endorsement ; (c ) the invoice for the raw materials referred to under (b), duly receipted by the producer or his recog ­ nized group or association , showing that the price he obtained for them was not less than the minimum price, or in the case of supply contracts , a declaration by the producer that the other contracting party paid or credited to him a price not less than the minimum price ; (d ) a statement of the total quantities of finished products obtained by processing the raw materials referred to under (b) ; where the second subpara ­ graph of paragraph 1 applies , the statement shall refer to the quantities obtained during the period in question . In the case of tomato concentrates, the statement referred to under (d) may also include the quantity of concentrate , not exceeding 15 % of the total quantity obtained , which may undergo subsequent market prep ­ aration . In this case , the application for aid shall refer only to the quantity for which the process of market preparation is already complete , a further application for aid in respect of the remainder being submitted not later than 31 March of the current marketing year . A rticle 7 The event within the meaning of Article 6 of Regula ­ tion (EEC) No 1134/68 in which production aid becomes due and payable shall be considered as occur ­ ring :  in respect of tomato concentrates , peeled tomatoes and tomato juice, on 30 November,  in respect of peaches in syrup, on 15 October,  in respect of prunes , on 31 December. Article 8 Each Member State shall notify the Commission of the name and address of the agency or agencies desig ­ nated by it in accordance with Articles 3a and 3b of Regulation (EEC) No 516/77 and of the measures taken to implement the system of production aid . No L 179 /24 Official Journal of the European Communities 1 . 7 . 78 (c) the quantity of the products referred to under (b) in stock on 15 January of that year . Each Member State shall also notify the Commission , not later than 15 February of each year, of : (a) the quantity of raw material :  covered by processing contracts or endorse ­ ments,  delivered under these contracts or endorse ­ ments during the last marketing year ; (b) the quantity of finished products obtained from processing of the raw materials referred to in the second indent of (a) during that marketing year ; Article 9 This Regulation shall enter into force on 1 July 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1978 . For the Commission Finn GUNDELACH Vice-President